Citation Nr: 0947276	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  08-17 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a lung disorder.  

2.  Entitlement to service connection for heart disease, 
including as secondary to a lung disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1948 to May 
1952.  He is the recipient of the Purple Heart.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the San 
Diego, California, Department of Veterans' Affairs (VA) 
Regional Office (RO), which denied service connection for 
heart disease and large neurofibroma or other dermoid tumor 
encapsulating the left chest, previously rated for pension as 
carcinoma of the left lung.  

The Board notes that in the March 2008 Statement of the Case 
(SOC), the RO restated the issue of service connection for a 
lung disorder to whether new and material evidence has been 
received to reopen a claim of service connection for 
neurofibroma or other dermoid tumor encapsulating the left 
chest, previously denied as large growth of the left chest 
and now claimed as lung disease.  The SOC states that service 
connection was previously denied for growth of the left chest 
in a January 1993 rating decision and because the Veteran did 
not file a timely appeal, the January 1993 rating decision 
became final.  Upon review of the record, the Board finds 
that the Veteran filed an informal claim for service 
connection for his left side of the chest disability in April 
1992.  However, in a November 1992 personal statement, the 
Veteran indicated that he wished to change his application 
from "service connected eligibility to wartime service for 
pension eligibility."  This request was also reiterated in 
the January 1993 rating decision.  Although the RO 
adjudicated the Veteran's claim for both pension and service 
connection benefits in the January 1993 rating decision, the 
Veteran clearly requested that his claim be decided only for 
pension purposes.  Thus, the Board finds that the claim for 
service connection for a lung disorder is a new claim and 
will be adjudicated on a de novo basis as noted on the title 
page.  

The Board also notes that the Veteran originally filed his 
claim for service connection for a lung disorder on a direct 
service connection basis.  In his VA Form 9, Appeal to Board 
of Veterans' Appeals, dated June 2008, he indicated possible 
exposure to asbestos.  In an August 2009 letter, the RO 
requested clarification of his statement regarding asbestos 
exposure; however, as of this date, the Veteran has not 
responded to the RO's request.  Therefore, the Board will 
only discuss the issue of service connection for lung 
disorder on a direct service basis, excluding whether the 
condition is a result of asbestos exposure.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  There is no competent evidence of a nexus between the 
Veteran's lung disorder and his military service.

3.  There is no competent evidence of a current diagnosis for 
heart disease.  

4.  Service connection is not in effect for any disability.  


CONCLUSIONS OF LAW

1.  A lung disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303 (2009).

2.  Heart disease was not incurred in or aggravated by 
service, nor is it secondary to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision  

The Veteran contends that his lung disorder and heart disease 
originated during his active military service.  In a May 2006 
personal statement, the Veteran explains that while serving 
in the military, he was wounded in North Korea.  His lungs 
were pushed apart, which allowed tissue to grow around his 
lungs.  After discharge from service, he began experiencing 
bouts of shortness of breath and was declared disabled due to 
his heart and lung disabilities by the Social Security 
Administration (SSA) in 1992.  The Veteran asserts that 
service connection is warranted for his lung disorder and 
heart disease.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection for 
cardiovascular-renal disease, including hypertension, may be 
granted if manifest to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Due to the similar medical history and evidence related to 
the claims, as well as the similar disposition of the issues, 
the Board will address them in a common discussion.  

Review of the evidence of record reveals no complaints, 
treatment, or diagnosis of a lung disorder.  Upon discharge 
from service, clinical evaluation of the Veteran's lungs and 
chest were normal, as reflected on the May 1952 discharge 
examination report.  In addition, the Veteran denied having 
or had pain or pressure in chest on his May 1952 report of 
medical history.  

Post service treatment records reflect complaints and 
treatment for a lung disorder.  Beginning in December 1992, 
examination of the lungs at a VA examination for pension 
purposes revealed carcinoma of the left lung with metastasis.  
The VA examiner stated that the Veteran should be 
hospitalized for his disorder, but he refused 
hospitalization.  Similarly, physical examination of the 
Veteran's lungs at the Social Security Administration (SSA) 
examination in September 1992, revealed virtually absent 
breathing sounds over the left hemithorax with decreased and 
distant breathing sounds in the right hemithorax.  
Thereafter, an August 1994 private office consultation report 
states that the Veteran's left lung mass is a large 
neurofibroma or other dermoid tumor encapsulating the left 
chest.  The private physician further added that the tumor 
appears to be slow growing, and the Veteran probably had this 
tumor for many years.  In an August 2005 medical statement, a 
private physician stated that the Veteran must stay indoors 
due to the severity of his lung disease.  Finally, in 
December 2007, the Veteran was diagnosed with disease of 
mesothelioma from exposure to asbestos containing products.  

While private medical records and SSA records are replete 
with complaints and treatment for a lung disorder, no 
physician of record has stated or even suggested that the 
Veteran's disability is related to his active military 
service.  Thus, with no competent and probative medical 
evidence indicating that the Veteran's lung disorder is 
causally related to active service, the claim for service 
connection must be denied.  The Board notes that not one of 
the treatment records etiologically relates the Veteran's 
current lung disorder to service or any event of service.  

The Board acknowledges that the Veteran has contended, in 
essence, that his lung disorder has existed since his 
military service.  Additionally, the Board, is of course, 
aware of the provisions of 38 C.F.R. § 3.303(b), relating to 
chronicity and continuity of symptomatology; however, there 
is no objective medical evidence of record of his 
disabilities incurred during service or immediately 
thereafter.  See Voerth v. West, 13 Vet. App. 117, 120-21 
(1999) (there must be medical evidence on file demonstrating 
a relationship between the Veteran's current disability and 
the claimed continuous symptomatology, unless such a 
relationship is one as to which a lay person's observations 
is competent).  

Based upon the evidence in the claims file, the first time 
the Veteran's lung disability is shown is in the December 
1992 VA examination report, which is many years following the 
Veteran's discharge from service.  The absence of evidence in 
support of an alleged fact clearly is an evidentiary 
circumstance that weighs against the existence of the alleged 
fact.  Moreover, in Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000), the Court held that "evidence of a prolonged period 
without medical complaint can be considered, along with other 
factors concerning the Veteran's health and medical treatment 
during and after military service."  Id. at 1333.  Given the 
negative service treatment records, the absence of complaint 
or treatment until many years after service, and the absence 
of any medical evidence relating the Veteran's symptoms to 
service, the Board finds that the evidence weighs against the 
Veteran's claim.  Continuity of symptomatology has not been 
established.  There is no probative medical evidence 
suggesting a link between the Veteran's period of service and 
his lung disorder.  Thus, service connection must be denied 
for the claimed disability.  

Turning to the Veteran's service connection claim for heart 
disease, the Board has carefully reviewed the evidence of 
record and finds that the preponderance of the evidence is 
against the grant of service connection for heart disease.  
Clinical evaluation of the Veteran's heart was normal during 
the May 1952 discharge examination, and the Veteran denied 
having or had palpitation or pounding heart on his May 1952 
report of medical history.  

More importantly, in this case, competent evidence of a 
current heart disability is not present.  Although an August 
2005 private medical statement states that the Veteran must 
stay indoors because of "heart disease," the private 
physician failed to specify the type of heart disease.  
Furthermore, treatment records contained within the record 
are absent for complaints, treatment, and a diagnosis for a 
heart disability.  Absent proof of the existence of the 
disability being claimed, there can be no valid claim and 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held "[i]n the absence 
of proof of a present disability[,] there can be no valid 
claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992); see Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001) (symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected).  

In the alternative, even if the Board assumes, without 
conceding, that the Veteran has a specific heart disease, the 
requirements for service connection have still not been met.  
The Veteran has not brought forth competent evidence that the 
claimed condition was incurred during his active service.  
There is no competent and credible opinion in the claims file 
that has attributed the Veteran's claimed condition to 
service, nor any medical evidence upon which a continuity of 
symptomatology could be established.  Without evidence of a 
heart disability in service, heart disease within the first 
post-service year and with no evidence of a nexus between a 
heart disability and service, service connection for such 
disability is not warranted.  

The Board also notes that the Veteran contends that his heart 
disease was caused by his lung disorder.  Essentially, he 
asserts that his heart disease was incurred on a secondary 
basis as a result of his lung disorder.  As noted above, 
service connection is not warranted for the Veteran's lung 
disorder.  Because the Veteran has not been granted service 
connection for lung disorder, his claim of entitlement to 
service connection for heart disease, also claimed as 
secondary to a lung disorder warrants no further 
consideration.  The claim must be denied as a matter of law.  
38 C.F.R. § 3.310.  

The Board recognizes the sincerity of the arguments advanced 
by the Veteran that his lung disorder and heart disease are 
related to his military service.  However, the resolution of 
issues that involve medical knowledge, such as the diagnosis 
of a disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  It is true that the Veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, both the lung disorder and heart 
disease require specialized training for a determination as 
to diagnosis and causation, and are therefore not susceptible 
of lay opinions on etiology.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
of entitlement to service connection for a lung disorder and 
heart disease, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.

II.  Duty to Notify & Assist

The Veterans' Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the May 2006 letter.  In the May 2006 letter, VA 
informed the Veteran that in order to substantiate a claim 
for service connection, the evidence needed to show he had a 
current disability, a disease or injury in service, and 
evidence of a nexus between the post service disability and 
the disease or injury in service, which was usually shown by 
medical records or medical opinions.  

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the Veteran that he could 
obtain private records himself and submit them to VA.  

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held, among other things, 
that the VCAA notice must include notice that a disability 
rating and an effective date of the award of benefits will be 
assigned if service connection was awarded.  In the present 
appeal, the May 2006 VCAA letter to the Veteran included the 
type of evidence necessary to establish the disability rating 
and effective date for the disabilities on appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, private medical records from June 1994 to 
December 2007, and records from the Social Security 
Administration (SSA).  

Although an examination or an opinion was not obtained in 
connection with the Veteran's claims for service connection 
for a lung disorder and heart disease, VA was not under an 
obligation to provide an examination, as such is not 
necessary to make a decision on the claims.  Specifically, 
under the statute, an examination or opinion is necessary to 
make a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  

Here, the evidence does not indicate that the Veteran's 
disabilities may be associated with his active service.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the Veteran with a medical examination 
absent a showing by the Veteran of a causal connection 
between the disability and service). In this case, the 
Veteran has not brought forth evidence suggestive of a causal 
connection between the disabilities and his active service.  
The RO informed the Veteran that he would need medical 
evidence of a relationship between his disabilities and 
service, and the Veteran has not provided such evidence or 
indicated where such evidence may be found.  Furthermore, 
unlike Wells, the Veteran did not submit evidence of a 
current disability pertaining to his claim of service 
connection for heart disease, although he was advised to 
submit or identify such evidence by the RO.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  


ORDER

Entitlement to service connection for a lung disorder is 
denied.  

Entitlement to service connection for heart disease, 
including as secondary to a lung disorder, is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


